Citation Nr: 1614558	
Decision Date: 04/11/16    Archive Date: 04/26/16

DOCKET NO.  09-27 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for traumatic maculopathy, left eye, with atrophy and gliosis of the papillomacular bundle and disturbance of the underlying retinal pigment epithelium; not considering visual field defect.

2.  Entitlement to an increased rating for service-connected traumatic maculopathy, left eye, with atrophy and gliosis of the papillomacular bundle and disturbance of the underlying retinal pigment epithelium, solely based on visual field defect.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel

INTRODUCTION

The Veteran served on active duty from December 1970 to December 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This case was originally before the Board in October 2013 when the claim was remanded for further development.  The RO issued a supplemental statement of the case in December 2013 and the appeal is once again before the Board.

Additional evidence has been associated with the Veteran's Virtual claims file since the issuance of the December 2013 Supplemental Statement of the Case (SSOC).  However, in a December 2013 statement the Veteran waived AOJ consideration of additional evidence.  38 C.F.R. § 20.1304 (2015).  Therefore, the Board may properly consider such evidence.

The Board notes that the analysis below, in evaluating the Veteran's claim for entitlement to an increased rating for service-connected traumatic maculopathy, left eye, with atrophy and gliosis of the papillomacular bundle and disturbance of the underlying retinal pigment epithelium, does not include consideration of a visual field defect.  This is because the Board at this time does not have the data needed to properly analyze this portion of the claim.  This portion of the claim will be remanded below.  Nevertheless, the Board finds adequate evidence at this time to grant the Veteran an increased rating for his service-connected left eye disability solely based on his visual acuity and evidence to grant him service-connection for glaucoma of his left eye.  

This appeal is comprised of documents contained in the Veterans Benefits Management System (VBMS) and the Virtual VA system.  All future documents should be incorporated into the Veteran's VBMS file.  

The issue of entitlement to an increased rating for service-connected traumatic maculopathy, left eye, with atrophy and gliosis of the papillomacular bundle and disturbance of the underlying retinal pigment epithelium, solely based on visual field defect is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the period on appeal, the Veteran's traumatic maculopathy, left eye, with atrophy and gliosis of the papillomacular bundle and disturbance of the underlying retinal pigment epithelium has demonstrated corrected visual acuity no worse than 20/40, in one eye with 20/200 in the other eye.

2.  The Veteran has secondary angle-recession glaucoma of the left eye related to the same ocular trauma that caused his service-connected traumatic maculopathy of the left eye.
 

CONCLUSION OF LAW

Throughout the period on appeal, the criteria for a rating of 20 percent, but no higher, for traumatic maculopathy, left eye, with atrophy and gliosis of the papillomacular bundle and disturbance of the underlying retinal pigment epithelium, not considering visual field defect have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.159, 4.75-4.84, 4.84a, Diagnostic Codes (DCs) 6006-6079 (2007).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Increased Rating

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  The Board should consider only those factors contained in the rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, that reasonable doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).

As is the case here, where entitlement to compensation has already been established and an increase in the disability ratings are at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In consideration of the evidence of record, the Board finds that a 20 percent rating is warranted for the Veteran's traumatic maculopathy, left eye, with atrophy and gliosis of the papillomacular bundle and disturbance of the underlying retinal pigment epithelium; not considering visual field defect pursuant to the rating criteria in effect prior to December 10, 2008.  The revised criteria for rating disabilities of the eye in effect since December 10, 2008, are not for application here, as the Veteran's claim here was received in March 2008, and the revised criteria only apply to applications for benefits received by VA on or after December 10, 2008.  See 73 Fed. Reg. 66543 (Nov. 10, 2008).

Impairment of visual acuity is rated under Table V and Diagnostic Codes 6061-6079, 38 C.F.R. § 4.83a (2007).  Visual acuity is rated based upon the best distant vision obtainable after correction by glasses.  38 C.F.R. § 4.75 (2007).  Exceptions to this rule, including in cases of keratoconus and if there exists a difference of more than 4 diopters of spherical correction between the two eyes have not been shown to be applicable in this case.  
 
The severity of visual acuity loss is determined by applying the criteria set forth at 38 C.F.R. § 4.84a.  Under these criteria, impairment of central visual acuity is evaluated from noncompensable to 100 percent based on the degree of the resulting impairment of visual acuity.  38 C.F.R. § 4.84a, Diagnostic Codes 6061 to 6079 (in effect prior to December 10, 2008).  The percentage evaluation will be found from Table V by intersecting the horizontal row appropriate for the Snellen index for one eye and the vertical column appropriate to the Snellen index of the other eye.  38 C.F.R. § 4.83a.  A noncompensable evaluation is warranted where corrected vision in both eyes is 20/40 and a 10 percent evaluation is warranted where corrected vision is 20/40 in one eye and 20/50, 20/70, or 20/100 in the other eye.
 
A 20 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) when vision in one eye is correctable to 20/70 and vision in the other eye is correctable to 20/50; (2) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/50; (3) when vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/40; or (4) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/40. Diagnostic Codes 6077, 6078.
 
A 30 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) when vision in both eyes is correctable to 20/70; (2) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/70; (3) when vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/50; (4) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/50; (5) when vision in one eye is correctable to 10/200 and vision in the other eye is correctable to 20/40; or (6) when vision in one eye is correctable to 5/200 and vision in the other eye is correctable to 20/40. 38 C.F.R. § 4.84a, Diagnostic Codes 6074, 6076, 6077, 6078 (2007).

In this case, the Veteran is currently rated at 10 percent for his traumatic maculopathy, left eye, with atrophy and gliosis of the papillomacular bundle and disturbance of the underlying retinal pigment epithelium.

Specifically, the evidence shows that during the most recent November 2013 VA examination, objective testing of the left eye reflected corrected near and distance vision of the left eye as 20/200 and corrected near and distance vision of the right eye as 20/40.

The Board has considered numerous VA treatment records reflecting various eye examination results and an August 2008 VA examination.  The November 2013 VA examination results reflect the most severe visual acuity results of the Veteran's eyes, throughout the period on appeal.  While the Veteran's eye testing results throughout the lengthy period on appeal have fluctuated, the Board will give the Veteran the benefit of the doubt and consider his most severe findings in awarding him a 20 percent rating, but no higher, throughout the period on appeal. 

Pursuant to Diagnostic Code 6077 in effect prior to December 10, 2008, the Veteran's left eye equivalent visual acuity is 20/200.  His right eye is 20/40. Pursuant to Table V for Ratings for Central Visual Acuity Impairment, where the visual acuity is 20/200 in one eye, and best corrected visual acuity is 20/40 in the other eye (as noted during December 2013 VA examination), a 20 percent rating is warranted. 38 C.F.R. §§ 4.75, 4.83a, 4.84a, Diagnostic Code 6077 (2007).  The evidence of record does not reflects visual acuity findings commensurate with a rating in excess of 20 percent. 

As noted above, the Board will not consider the Veteran's visual field deficit at this juncture, an increased rating based on these deficits is being remanded below. 

In addition to granting an increased rating based on visual acuity, the Board finds that service-connection for glaucoma is also warranted at this time.  The November 2013 VA examiner opined that the Veteran's secondary angle-recession glaucoma is more likely than not related to the same ocular trauma that cause his service-connected traumatic maculopathy.  As such, the Board finds a grant for his glaucoma is warranted at this time.  The evaluation of the service connected disability is not before the Board at this time.  

II. Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  The RO sent the Veteran an April 2008 letter which informed him of all three elements required by 38 C.F.R. § 3.159(b).  As such, the VCAA duty to notify was satisfied.

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the Board has reviewed the Veteran's service treatment records, post-service treatment records, Social Security Administration (SSA) records, and the Veteran's written assertions.  The Board has reviewed the Veteran's Virtual VA (VVA) claims file and Veterans Benefits Management System (VBMS) file.  

The Veteran was afforded VA examinations in August 2008 and December 2013.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's left eye, not considering his visual field deficit, since the most recent VA examination.  The Board finds the examinations together provide adequate information from which to base a decision with regard to the Veteran's claims.  The examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provide the information necessary to evaluate his disability. 

The Board concludes that all the available records and medical evidence have been obtained in order to make adequate determinations as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

A 20 percent rating, but no higher, for traumatic maculopathy, left eye, with atrophy and gliosis of the papillomacular bundle and disturbance of the underlying retinal pigment epithelium; not considering visual field defect, is granted, subject to the payment of monetary benefits.

Service connection for left eye secondary angle-recession glaucoma is granted.


REMAND

As noted above, the Board is remanding the portion of the Veteran's claim specifically considering his visual field defect associated with his service-connected traumatic maculopathy, left eye, with atrophy and gliosis of the papillomacular bundle and disturbance of the underlying retinal pigment epithelium.

The Board notes that the rating criteria require use of a Goldmann Perimeter Chart where visual field changes must be rated. 38 C.F.R. § 4.77 (2007).  The November 2013 VA examination associated with the claims file notes that the Veteran has a visual field defect.  However, the Board has not been provided with a Goldmann Perimeter Chart to properly rate the Veteran from this examination.  Unfortunately, the Board cannot determine whether or not the Veteran is entitled to an increased rating based on his noted visual field defect without this additional evidence.  Further development of the clinical evidence is required. 

While on Remand the RO should consider whether an extraschedular rating is warranted for the Veteran's increased rating claim and determine whether a claim for total disability rating for compensation purposes based on individual unemployability (TDIU) has been raised by the record.  As a portion of the Veteran's increased rating claim is being remanded the Board finds that discussion of an extraschedular rating or a TDIU are premature at this juncture. 

Accordingly, the case is REMANDED for the following actions:

1.  The VA provider who evaluated the Veteran's eye disability in November 2013 should be asked for an addendum which specifies what quadrants of the visual fields in each eye the Veteran's eye disability affects, and evaluation of visual fields using a Goldmann Perimeter Chart.  The examiner should be provided the information necessary to assess the Veteran's eye disability in accordance with 38 C.F.R. § 4.84a, Diagnostic Code 6080 (2007), that is, the examiner must be provided with the 2008 worksheet, not the 2013 worksheet.

If the November 2013 provider is unavailable, the Veteran should be afforded visual field testing and a Goldmann Perimeter Chart should be completed.  As noted above, the examiner must be provided with the worksheet applicable to this claim.

2.  After completing the above action, and any other indicated development, the Veteran's claim must be re-adjudicated.  If any of the benefits remain denied, a supplemental statement of the case must be provided to the Veteran and his representative, if applicable.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


